Exhibit 10.1
 
 
 


 

    4   

--------------------------------------------------------------------------------

 

 



STOCK PURCHASE AND SALE AGREEMENT


THIS STOCK PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into to be effective as of May 26, 2004, by and among Practical Business
Solutions 2000, Inc., a Texas corporation (the “Company), Invvision Capital,
Inc., a Nevada corporation (“Purchaser”), Dale Diercks, an individual residing
in Addison, Texas (“Diercks”), James H. Trewin, an individual residing in
Richardson, Texas (“Trewin”) and John Paul Jones, an individual residing in
Marshall, Texas (“Jones,” who together with Diercks and Trewin, are collectively
referred to herein as the “Sellers” and individually as “Seller”).


RECITALS:


WHEREAS, Sellers, in aggregate, own all of the outstanding shares of common
stock, no par value, of the Company (the “Company Shares”);


WHEREAS, Sellers desire to sell, convey, and transfer all of their Company
Shares (the “Sellers’ Company Shares”), and Purchaser desires to purchase all of
the Sellers’ Company Shares, upon the terms and conditions set forth in this
Agreement


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations set forth herein, the parties hereto agree as follows:


AGREEMENTS:


I. SALE AND PURCHASE OF COMPANY SHARES


     1.01          Sellers hereby sell, transfer and convey to Purchaser good
and indefeasible title to the Sellers’ Company Shares free and clear of all
encumbrances. The purchase price to be paid by Purchaser to Sellers for the
Sellers’ Company Shares (the “Purchase Price”) is $350,000.00 and shall be paid
as follows:


1.01.1           Issuance of Purchaser Shares at Closing. Upon the execution of
this Agreement (“Closing”), Purchaser shall issue to each of the following
Sellers the following amount of Purchaser’s common stock, par value $0.0001 per
share (each such share being referred to herein as a “Purchaser Share” and
collectively being referred to as the “Purchaser Shares”):
 

  Diercks  750,000     Trewin  200,000     Jones    50,000  

 
                                                   
II. REPRESENTATIONS AND WARRANTIES OF SELLERS AND THE COMPANY


Each Seller and the Company severally represent and warrant to Purchaser that:


2.01          Seller has full legal power and authority to execute, deliver and
perform this Agreement, and has taken all actions necessary to secure all
approvals required in connection therewith.


2.02   This Agreement has been duly executed by, and constitutes the legal,
valid and binding obligation of Seller, enforceable in accordance with its terms
except as such enforceability may be limited by bankruptcy, moratorium,
insolvency or similar laws of general application affecting enforcement of
rights of creditors.



    Page 1 of 7   

--------------------------------------------------------------------------------

 

 
2.03   Seller owns good and marketable title to the Company Shares free and
clear of all liens, security interests, and other encumbrances, and the Company
Shares have not been pledged or hypothecated to any person or entity.


2.04   The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, with all requisite corporate
power and authority to carry on the business in which it is engaged, to own the
properties it owns, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.


2.05   No consent, authorization or approval of any other person or entity is
required to authorize, or is required in connection with, the execution,
delivery and performance of this Agreement or the agreements contemplated hereby
on the part of the Company or Seller.


2.06   Sellers have furnished to Purchaser a true and correct copy of the
Company’s balance sheet, statement of income, changes in stockholder equity and
cash flow dated December 31, 2003 attached hereto as Exhibit A (the “Financial
Statements”). The Financial Statements are in accordance with the books and
records of the Company and fairly present the assets and liabilities of the
Company as of the date indicated.


2.07   To the knowledge of the Company and the Sellers, there are no unfair
labor practice charges or complaints or racial, color, religious, sex, national
origin, age or handicap discrimination charges or complaints pending or
threatened against the Company before any federal, state or local court, board,
department, commission or agency nor does any basis therefor exist.


2.08   The Company has no employee benefit plans within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) sponsored by the Company or to which the Company contributes or may be
obligated to contribute on behalf of its employees.


2.09   The Company has good, valid and marketable title to all tangible and
intangible personal property owned by it.


2.10   Unless otherwise disclosed in the disclosure schedule attached hereto as
Exhibit B (the “Disclosure Schedule”), to the knowledge of the Company and the
Sellers, the Company owns all patents, trade-marks, service marks and
copyrights, if any, necessary to conduct its business, or possesses adequate
licenses or other rights, if any, therefor, without conflict with the rights of
others; provided, however, the Company has not filed a trademark application
relating to the name “PBS 2000” and has not conducted a formal search to
determine the availability of a mark relating to the same.


2.11   To the knowledge of the Company and the Sellers, the Company has the
right to use, free and clear of any claims or rights of others all trade
secrets, customer lists and proprietary information required for the marketing
of all merchandise formerly or presently sold or marketed by the Company. To the
knowledge of the Company and the Sellers, the Company is not using or in any way
making use of any confidential information or trade secrets of any third party,
including, without limitation, any past or present employee of the Company.


2.12   Unless otherwise disclosed in the Disclosure Schedule, to the knowledge
of the Company and the Sellers, the Company has complied with all material
non-labor laws, regulations and licensing requirements and has filed with the
proper authorities all necessary statements and reports with respect to the
operation of the Company. To the knowledge of the Company and the Sellers, there
are no existing violations by the Company of any federal, state or local
non-labor law or regulation that could have a material adverse affect the
property or business of the Corporation.
 

    Page 2 of 7   

--------------------------------------------------------------------------------

 

 
 
2.13   To the knowledge of the Company and the Sellers, there are no legal
actions or administrative proceedings or investigations instituted, or
threatened, against or affecting, or that could affect, the Company, the
Sellers’ Company Shares, or the business of the Company.


2.14   All of the equipment owned by the Company is in good condition and repair
for its intended use in the ordinary course of business and there are no known
latent defects therein.


2.15   The Disclosure Schedule contains certain of the disclosures made by
Sellers to Purchaser regarding the Company and the transaction contemplated
herein.


2.16   The representations and warranties of the Sellers and the Company
contained in this Article II shall survive the Closing hereunder and continue in
full force and effect for a period of two years thereafter.
 
III. REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to each Seller that:


     3.01          The Purchaser is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.


     3.02          The Purchaser has full power and authority (including full
corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of the Purchaser, enforceable in accordance with its
terms and conditions except as such enforceability may be limited by bankruptcy,
moratorium, insolvency or similar laws of general application affecting
enforcement of rights of creditors. The Purchaser need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.


     3.03          Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Purchaser is subject or any provision of its charter or
bylaws.


    3.04          The Purchaser is not acquiring the Company Shares with a view
to or for sale in connection with any distribution thereof within the meaning of
the Securities Act 1933.


    3.05          At the Closing, the Purchaser Shares will have been duly and
validly issued to the Sellers and clear of any security interests.



IV. DOCUMENTATION


    4.01          Each Seller hereby agrees to, upon the execution hereof,
simultaneously execute and deliver to Purchaser the following:
 
 

    page 3 of 7   

--------------------------------------------------------------------------------

 

 
  4.01.1       all legal and financial records and documents in his possession;
 
   4.01.2        a certificate representing such Seller’s Company Shares or a
stock power reasonably acceptable to Purchaser; and
 
     4.01.3        such other documents and showings as shall reasonably be
required to effectuate the terms of this Agreement.


     4.02           Purchaser hereby agrees to, upon the execution hereof,
simultaneously execute and deliver to each applicable Seller the following:


     4.02.1        a certificate representing Purchaser Shares for such Seller
described in Section 1.01 hereof; and


     4.02.2        any such documents and showings as shall be reasonably
required to effectuate the terms of this Agreement.


V. INDEMNIFICATION


Purchaser shall indemnify, defend and hold each Seller, each of such Seller’s
agents, attorneys, successors and assigns harmless from, against and in respect
of any and all damages, losses, liabilities, claims, causes of action, suits,
threats, costs and expenses (including reasonable attorneys’ fees), whether
foreseen or unforeseen, known or unknown, whether now or hereafter existing,
resulting from, relating to or arising out of, whether directly or indirectly,
any (a) act, omission, misrepresentation, breach of contract or breach of
warranty by Purchaser which relates to this transaction or (b) which arise after
the Closing and relates to the existence, operation, administration, or
management of the Company or its assets other than those that arise due to the
gross negligence or willful misconduct of such Seller in the operation,
administration, or management of the Company or its assets. The foregoing
sentence shall survive the Closing of the transaction described herein.


Each Seller shall indemnify, defend and hold Purchaser, Purchaser’s agents,
attorneys, successors and assigns harmless from, against and in respect of any
and all damages, losses, liabilities, claims, causes of action, suits, threats,
costs and expenses (including reasonable attorneys’ fees) (collectively, the
“Claims”), whether foreseen or unforeseen, known or unknown, whether now or
hereafter existing, resulting from, relating to or arising out of, whether
directly or indirectly, any breach of any representation, warranty or covenant
of the Company or any Seller contained herein. Notwithstanding any other
provision of this Agreement, in no event shall any Seller be obligated to
indemnify, defend or hold harmless Purchaser, Purchaser’s agents, attorneys,
successors or assigns with respect to any Claim to the extent such Claim exceeds
the value (as of the date of Closing) of the Purchaser Shares received by such
Seller pursuant to the provisions of Section 1.01.
 

VI. FURTHER AGREEMENTS


In addition to the agreements and covenants set forth elsewhere herein, the
parties agree as follows:


     6.01          Each Seller, Company and Purchaser shall each pay their own
legal, accounting and other related expenses related to the preparation and
execution of this Agreement.
 

    Page 4 of 7   

--------------------------------------------------------------------------------

 

 
     6.02          Each of the parties hereto hereby agree that they and it will
from time to time, upon the reasonable request of any other party hereto, take
such further action as the other may reasonably request to carry out the
transactions contemplated by this Agreement.


     6.03          This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall be considered one


  6.04          This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and their respective heirs, administrators, legal and
personal representatives, successors and assigns.


  6.05          This Agreement, together with the documents and agreements
referred to herein to be executed and delivered contemporaneously herewith,
contain the complete agreement between the parties and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way.


  6.06          The internal law, without regard to conflicts of laws
principles, of the State of Texas will govern all questions concerning the
construction, validity and interpretation of this Agreement and the performance
of the obligations imposed by this Agreement.


  6.07          The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.


  6.08          If any legal action is brought by any of the parties to enforce,
or which relate to, this Agreement, it is expressly agreed that the prevailing
party in such legal action shall be entitled to recover from the other party or
parties its reasonable attorneys’ fees and expenses in addition to any other
relief that may be awarded. For purposes of this paragraph, the prevailing party
is the party in whose favor final judgment is entered. In the event that
declaratory or injunctive relief alone is granted, the court may determine which
party, if any, is the prevailing party.


  6.09          Time is of the essence with respect to each provision of this
Agreement.


  6.10          Each party irrevocably and unconditionally agrees that any suit,
action or other legal proceeding arising out of this Agreement may be brought in
Dallas County, Texas.


  6.11          provided, however, that no owner of less than 1% of the
outstanding stock of any publicly-traded corporation shall be deemed to engage
solely by reason thereof in any of its businesses. If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section 6.11 is invalid or unenforceable, the parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.
 

    Page 5 of 7   

--------------------------------------------------------------------------------

 

 
  6.12          Upon the written request of Purchaser, each Seller agrees to
deposit for up to two years from the Closing up to 14% of the Purchaser Shares
he receives pursuant to Section 1.01 hereof into escrow with a reputable escrow
agent pursuant to an escrow agreement substantially in the form of the escrow
agreement attached hereto as Exhibit C to satisfy all or part of any Purchaser’s
claims for indemnity pursuant to Article V hereof. Further, the parties hereto
agree to execute a registration rights agreement substantially in the form of
the agreement attached hereto as Exhibit D.
 



Signature page to follow.
 

    Page 6 of 7   

--------------------------------------------------------------------------------

 

 
EXECUTED to be effective as of the date first written above.
 

    PURCHASER:            Invvision Capital, Inc.            
By:_________________________________           Its:
_________________________________          
Name:_______________________________              SELLERS:          
________________________________      Dale Diercks          
________________________________      James H. Trewin          
________________________________      John Paul Jones          
COMPANY: 
       
Practical Business Solutions 2000, Inc.
          By:________________________________           
Its:________________________________           
Name:_____________________________ 

 
 

    Page 7 of  7   

--------------------------------------------------------------------------------

 


 

Exhibit A


Financial Statements



See Attached.


 

    A-1   

--------------------------------------------------------------------------------

 

 





B-1


     

--------------------------------------------------------------------------------

 

Exhibit B


Disclosure Statement




1. Loan from Trewin to Company.
2. Some contracts in Michigan that should have been under the name PBS 2000,
Inc. were executed under the name Practical Building Solutions 2000, Inc., a
potential issue under their engineering practice act.
3. Some drawings in California were sealed by a Mechanical Engineer that should
have been sealed by an Electrical Engineer, an issue under their engineering
practice act.
4. Potential violation of office lease because space is not "occupied" since
move.
5. Acknowledge past question of license violation from Autodesk., now cleared.
6. Acknowledge that some computer software may be loaded on more machines than
license permits.



 

     B-1  

--------------------------------------------------------------------------------

 

 
 
Exhibit C


Escrow Agreement



 

    C-1   

--------------------------------------------------------------------------------

 

 



Exhibit D


Registration Rights Agreement



 

    D-1   

--------------------------------------------------------------------------------

 

 




 